03/30/2021

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 21-0076

                                           OP 21-0076


 SHANDOR S. BADARUDDIN,ESQ.,
                                                                                  FILED
                                                                                 MAR 3 0 2021
              Petitioner,
                                                                                owe n Greenwood
                                                                            Clerk of Supreme Court
                                                                               State of AAontana
       v.
                                                                       ORDER
 MONTANA NINETEENTH JUDICIAL
 DISTRICT COURT,HONORABLE
 MATTHEW J. CUFFE,Presiding,

              Respondent.


       Pursuant to § 27-25-102, MCA, Petitioner, Shandor S. Badaruddin, seeks a writ of
certiorari over the Montana Nineteenth Judicial District Court in State of Montana v.
Kip Hartman, Cause No. DC-19-75.              Badaruddin requests this Court to vacate the
District Court's Order Re: Mistrial, issued February 5, 2021, on the basis that the court
exceeded its authority in ordering Badaruddin to pay the costs of trial.                        The
Honorable Matthew J. Cuffe and the State of Montana have responded in opposition to
Badaruddin's Petition.'
       In the underlying case, the District Court declared a mistrial on the final day of a nine-
day jury trial in a criminal matter in which Badaruddin represented Defendant Kip Hartman.
The court determined a mistrial was necessary because Badaruddin had failed to reserve
adequate time to allow Hartman to testify in his defense, and the court was unable to
accommodate additional time for trial beyond the setting that the parties had previously agreed
would be adequate. Because the court determined that Badaruddin's conduct created the
necessity for mistrial, the court stated in its order that it believed it appropriate for Badaruddin
to pay the associated costs ofthe mistrial.


I On March 26,2021, Badaruddin moved for leave to file a reply memorandum to his petition. Under
M. R. App. P. 14(7)(a), no reply memorandum shall be filed except by order of this Court. We deny
Badaruddin's request for such order.
       Badaruddin petitioned this Court for a writ ofcertiorari, arguing that the District Court
exceeded its authority in ordering him to pay the costs of the mistrial. Upon reviewing
Badaruddin's petition, this Court requested responses from Judge Cuffe and the State. In their
responses, both Judge Cuffe and the State allege that Badaruddin's petition is premature as
the District Court has not yet issued its final ruling on the issue of costs.
          Judge Cuffe explains that in the Order Re: Mistrial, he "declared a mistrial, ordered a
briefing schedule on the issue of sanctions, directed the parties to address both legal and
factual issues, and clearly stated a hearing on the issue of costs would be scheduled once
briefing is completed." Judge Cuffe contends that Badaruddin's petition for writ is premature
since the District Court has not yet had the opportunity to issue a final ruling on the issue of
costs. Judge Cuffe points to the language in the Order Re: Mistrial which provides for a
briefing schedule and further declares that the court will set a hearing once briefing on the
issue ofcosts is complete. Judge Cuffe adds that Badaruddin's complaints ofa lack ofcitation
to authority in the District Court's Order Re: Mistrial on the issue ofcosts is readily explained
by the fact that the court has not yet imposed such sanctions.
          Although Badaruddin asserted in his petition that the District Court ordered him to pay
costs, the State asserts that the District Court has only asserted an intention to impose costs
and provided the parties with an opportunity to brief and be heard on the issue. The State
notes that the District Court has provided Badaruddin with the opportunity to make his case
as to why the court should not impose costs. The State argues that this Court should not
entertain Badaruddin's arguments until the District Court has the opportunity to make its
ruling.
          This Court has held that where the issue of attorney fees and costs is not in the form of
a final order, the appeal is premature. Tigart v. Thompson,237 Mont. 468,474,774 P.2d 401,
405 (1989). As the State argues in its response, without a final disposition this Court cannot
review the basis for the District Court's determination. The District Court has not yet imposed
costs against Badaruddin as it has yet to hear argument and issue a final ruling. We agree
with Judge Cuffe and the State that Badaruddin's petition for writ of certiorari is premature.



                                                  2
      THEREFORE,
      IT IS ORDERED that the petition for a writ ofcertiorari is DENIED and DISMISSED
WITHOUT PREJUDICE.
      The Clerk is directed to provide immediate notice of this Order to Petitioner, to the
State of Montana, and to the Honorable Matthew J. Cuffe, presiding District Judge.
      DATED thisa'ay of March, 2021.



                                                             Chief Justice




                                            3